Citation Nr: 0022037	
Decision Date: 08/18/00    Archive Date: 08/23/00

DOCKET NO.  98-19 828A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for a pulmonary 
disorder including entitlement based on exposure to Agent 
Orange.

2.  Entitlement to service connection for a liver disorder 
including entitlement based on exposure to Agent Orange.

3.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a prostate disorder 
including entitlement based on exposure to Agent Orange.


REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Gallagher, Counsel


INTRODUCTION

The veteran served on active duty from June 1965 to December 
1975.

This matter comes before the Board of Veterans' Appeals 
(Board) from a January 1998 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Atlanta, 
Georgia, which denied service connection for a prostate 
disorder, a pulmonary disorder, and a liver disorder 
including entitlement based on exposure to Agent Orange.

A hearing was held on January 25, 2000, by means of video 
conferencing equipment with the appellant in Atlanta, 
Georgia, before Bettina S. Callaway, a member of the Board 
sitting in Washington, DC, who was designated by the Chairman 
to conduct the hearing pursuant to 38 U.S.C.A. § 7107(c) 
(West 1991 & Supp. 2000) and who is rendering the 
determination in this case.

The issue of entitlement to service connection for a prostate 
disorder will be discussed in the remand portion of this 
decision.


FINDINGS OF FACT

1.  The veteran served in the Republic of Vietnam during the 
Vietnam era.

2.  Medical evidence is of record showing that the veteran 
has been diagnosed with pulmonary fibrosis and chronic 
obstructive pulmonary disease (COPD).

3.  No medical evidence has been presented or secured to 
render plausible an assertion that a current pulmonary 
disorder is the result of a disease or injury incurred in 
active service.

4.  Pulmonary fibrosis and COPD are not among the diseases 
for which the law provides a presumption of service 
connection associated with exposure to herbicides including 
Agent Orange in cases where those diseases manifest 
themselves with certain periods of time in veterans who 
served in Vietnam during the Vietnam era.

5.  Medical evidence is of record showing radiology findings 
of a lesion in the posterior segment of the right lobe of the 
liver which most likely represents a small hepatic cyst.

6.  No medical evidence has been presented or secured to 
render plausible an assertion that a current liver disorder 
is the result of a disease or injury incurred in active 
service.

7.  A small hepatic cyst is not among the diseases for which 
the law provides a presumption of service connection 
associated with exposure to herbicides including Agent Orange 
in cases where those diseases manifest themselves with 
certain periods of time in veterans who served in Vietnam 
during the Vietnam era.


CONCLUSION OF LAW

The claims for service connection for a pulmonary disorder 
and a liver disorder including entitlement based on exposure 
to Agent Orange are not well grounded, and therefore there is 
no statutory duty to assist the appellant in developing facts 
pertinent to this claim.  38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In general, establishing service connection for a disability 
on a direct basis requires the existence of a current 
disability and a relationship or connection between that 
disability and a disease or injury incurred in service.  
38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. §§ 3.303, 3.304 
(1999); Mercado-Martinez v. West, 11 Vet. App. 415, 419 
(1999);Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); 
Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).  The law 
provides a presumption of service connection for certain 
diseases which become manifest after separation from service 
for veterans who served in the Republic of Vietnam during the 
Vietnam era.  38 U.S.C.A. § 1116 (West 1991 & Supp. 2000); 
38 C.F.R. §§ 3.307(a)(6), 3.309(e) (1999).  The presumption 
is a rebuttable one.  38 C.F.R. § 3.307(d).

The United States Court of Appeals for the Federal Circuit 
determined that the Veterans' Dioxin and Radiation Exposure 
Compensation Standards (Radiation Compensation) Act, Pub. L. 
No. 98-542, § 5, 98 Stat. 2725, 2727-29 (1984) does not 
preclude a veteran from establishing service connection with 
proof of actual direct causation.  Combee v. Brown, 34 F.3d 
1039, 1040 (1994).  The Secretary of Veterans Affairs, under 
the authority granted by the Agent Orange Act of 1991, has 
determined that a presumption of service connection based on 
exposure to herbicides, such as Agent Orange, used in the 
Republic of Vietnam during the Vietnam era is not warranted 
for certain conditions, including any condition for which the 
Secretary has not specifically determined a presumption of 
service connection is warranted.  Notice, 61 Fed. Reg. 41,442 
(1996).

In this case, the veteran served in the Republic of Vietnam 
during the Vietnam era.  Therefore, if any of the diseases 
listed in 38 C.F.R. § 3.309(e) become manifest after 
separation from service, subject to certain periods of time 
for certain diseases, the veteran is presumed to have been 
exposed to an herbicide agent and the disease may be 
service-connected provided "that the rebuttable presumption 
provisions of § 3.307(d) were also satisfied."  38 C.F.R. 
§§ 3.307(a)(6)(i), (ii), (iii), (d), 3.309(e).  

The appellant has the burden of submitting evidence 
sufficient to justify a belief by a fair and impartial 
individual that a claim is well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).  A well-grounded claim is "a 
plausible claim, one that is meritorious on its own or 
capable of substantiation."  Robinette v. Brown, 8 Vet. 
App. 69, 73-74 (1995); Murphy v. Derwinski, 1 Vet. App. 78, 
81 (1990).  If the appellant has not presented a 
well-grounded claim, then the appeal fails as to that claim, 
and the Board is not obligated under 38 U.S.C.A. § 5107(a) to 
assist him any further in the development of that claim.  See 
Murphy, 1 Vet. App. at 81.  For a claim to be well grounded, 
there generally must be (1) a medical diagnosis of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between an 
in-service injury or disease and the current disability.  
Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 
604 (Fed. Cir. 1996) (table).

The type of evidence required to make a claim well grounded 
depends upon the issue presented by the claim.  If the 
determinative issue turns on a question of medical causation 
or diagnosis, competent medical evidence is required to state 
a plausible claim.  Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993) (citing Murphy, 1 Vet. App. at 81).  The appellant 
cannot meet his initial burden under 38 U.S.C.A. § 5107(a) 
simply by relying on his own opinion as to medical matters; 
lay persons are not competent to offer medical opinions.  
Grottveit, 5 Vet. App. at 93 (citing Espiritu v. Derwinski, 2 
Vet. App. 492 (1992)).  Competency of evidence differs from 
weight and credibility.  The former is a legal concept 
determining whether testimony may be heard and considered by 
the trier of fact, while the later is a factual determination 
going to the probative value of the evidence to be made after 
the evidence has been admitted.  Rucker v. Brown, 10 Vet. 
App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 
(1994); see also Cartwright v. Derwinski, 2 Vet. App. 24, 25 
(1991) ("Although interest may affect the credibility of 
testimony, it does not affect competency to testify.").

Evidence submitted in support of a claim "must . . . be 
accepted as true for the purpose of determining whether the 
claim is well grounded . . . [except] when the evidentiary 
assertion is inherently incredible or when the fact asserted 
is beyond the competence of the person making the 
assertion."  King v. Brown, 5 Vet. App. 19, 21 (1993).  
Generally, the Board should consider only the evidence that 
is or may be favorable to the claim in deciding whether a 
claim is well grounded.  See Clyburn v. West, 12 Vet. App. 
296, 302 (1999), citing Arms v. West, 12 Vet. App. 188, 195 
(1999) (noting that generally "only the evidence in support 
of the claim is to be considered" in determining whether a 
claim is well grounded), overruled on other grounds by Kessel 
v. West, 13 Vet. App. 9, 19 (1999).

Pulmonary Disorder.

Concerning the claim for service connection for a pulmonary 
disorder, the Board notes that medical evidence is of record 
showing that the veteran has been diagnosed with pulmonary 
fibrosis and chronic obstructive pulmonary disease (COPD).  
Specifically, there is a brief notation of findings from a 
chest x-ray, dated May 1997, which states that "[l]ocalized 
pulmonary fibrosis is noted in the left basilar region" and 
that "[t]here are changes of chronic obstructive pulmonary 
disease."

No medical evidence has been presented or secured in this 
case, however, to render plausible an assertion that a 
current pulmonary disorder is the result of a disease or 
injury incurred in active service.  The veteran testified at 
the January 2000 video hearing before the Board that he 
believed that the pulmonary disorder was caused by exposure 
to Agent Orange in service or by cigarette smoking or by 
exposure to silica, porcelain, and asbestos in service.  
However, he has submitted no medical evidence to support 
these contentions, and his own opinion as to medical 
causation is not competent evidence.  Grottveit, 5 Vet. 
App. at 93 (citing Espiritu v. Derwinski, 2 Vet. App. 492 
(1992)).  Therefore, his claim for service connection for a 
pulmonary disorder on a direct basis is not well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).

Moreover, pulmonary fibrosis and COPD are not among the 
diseases for which the law provides a presumption of service 
connection associated with exposure to herbicides including 
Agent Orange in cases where those diseases manifest 
themselves with certain periods of time in veterans who 
served in Vietnam during the Vietnam era.  38 C.F.R. 
§ 3.309(e).  Accordingly, his claim for service connection 
for a pulmonary disorder as a result of Agent Orange exposure 
based on provisions in the law establishing a presumption of 
service connection for certain diseases which become manifest 
after separation from service for veterans who served in the 
Republic of Vietnam during the Vietnam era is also not well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991).  

Liver Disorder.

With regard to the claim for service connection for a liver 
disorder, the Board observes that medical evidence is of 
record showing radiology findings of a lesion in the 
posterior segment of the right lobe of the liver which most 
likely represents a small hepatic cyst.  A Radiology 
Consultation report from the Emory Clinic, dated November 
1997, shows the finding of the lesion and attributes it to a 
probable hepatic cyst.

No medical evidence has been presented or secured in this 
case, however, to render plausible an assertion that a 
current liver disorder is the result of a disease or injury 
incurred in active service.  The veteran testified at the 
January 2000 video hearing before the Board that he believed 
that the liver disorder was caused by exposure to Agent 
Orange or to asbestos in service.  However, as was the case 
with regard to his testimony about the pulmonary disorder, he 
has submitted no medical evidence to support his contentions, 
and his own opinion as to medical causation is not competent 
evidence.  Grottveit, 5 Vet. App. at 93 (citing Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992)).  Therefore, his claim for 
service connection for a liver disorder on a direct basis is 
not well grounded.  38 U.S.C.A. § 5107(a) (West 1991).

In addition, a hepatic cyst is not among the diseases for 
which the law provides a presumption of service connection 
associated with exposure to herbicides including Agent Orange 
in cases where those diseases manifest themselves with 
certain periods of time in veterans who served in Vietnam 
during the Vietnam era.  38 C.F.R. § 3.309(e).  Accordingly, 
his claim for service connection for a liver disorder as a 
result of Agent Orange exposure based on provisions in the 
law establishing a presumption of service connection for 
certain diseases which become manifest after separation from 
service for veterans who served in the Republic of Vietnam 
during the Vietnam era is also not well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).

Where a claim is not well grounded, VA does not have a 
statutory duty to assist a claimant in developing facts 
pertinent to the claim, but VA may be obligated under 
38 U.S.C.A. § 5103(a) to advise a claimant of evidence needed 
to complete his application.  This obligation depends on the 
particular facts of the case and the extent to which the 
Secretary has advised the claimant of the evidence necessary 
to be submitted with a VA benefits claim.  Robinette v. 
Brown, 8 Vet. App. 69, 78 (1995).  Here, unlike the situation 
in Robinette, the appellant has not put the VA on notice of 
the existence of any specific, particular piece of evidence 
that, if submitted, could make the claim for service 
connection for a pulmonary disorder or a liver disorder well 
grounded.  See also Epps v. Brown, 9 Vet. App. 341 (1996).  
Accordingly, the Board concludes that VA did not fail to meet 
its obligations under 38 U.S.C.A. § 5103(a) (West 1991).


ORDER

Service connection for a pulmonary disorder and a liver 
disorder is denied.


REMAND

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.

Service connection for a prostate disorder was denied by a 
final rating decision of the RO dated in June 1995.  In the 
June 1995 rating decision, the RO denied a claim for service 
connection for prostatitis as secondary to service-connected 
hemorrhoids.  The veteran filed an notice of disagreement in 
July 1995 and a statement of the case was issued in August 
1995, but the veteran did not perfect his appeal to the Board 
by filing a timely substantive appeal and the June 1995 
rating decision became final.  38 U.S.C.A. § 7105(a), (c), 
(d) (West 1991) ("Appellate review will be initiated by a 
notice of disagreement and completed by a substantive appeal 
after a statement of the case is furnished . . . .").

In September 1996, the veteran filed a claim for service 
connection for a prostate disorder secondary to Agent Orange 
exposure.  Although the veteran claimed service connection 
for a prostate disorder based on a new theory of causation, a 
new etiological theory for a disability for which service 
connection was finally denied does not amount to a new claim.  
Ashford v. Brown, 10 Vet. App. 120, 123-24 (1997) (rejecting 
the veteran's argument that his claim for service connection 
for a lung disorder as a residual of asbestos exposure was a 
new claim where a claim for service connection for a lung 
disorder had been previously denied in final decision and 
noting that "VA's adoption of a special administrative 
protocol to be applied to asbestos-related claims, as found 
in a VA circular, does not support the conclusion that a new 
etiological theory amounts to a new claim.").  Rather, the 
veteran must submit new and material evidence to reopen the 
claim.  The RO denied the claim for service connection for a 
prostate disorder secondary to Agent Orange exposure in 
rating decisions dated in December 1997 and January1998 but 
did not consider whether new and material evidence has been 
submitted to reopen the claim.

Regardless of what the RO has done in cases such as this, 
"the Board does not have jurisdiction to consider a claim 
which it previously adjudicated unless new and material 
evidence is presented, and before the Board may reopen such a 
claim, it must so find."  Barnett v. Brown, 83 F.3d 1380, 
1383 (Fed. Cir. 1996); 38 U.S.C.A. §§ 5108, 7104(b) (West 
1991).  Although this claim does not involve a prior final 
denial by the Board but rather by the RO, the United States 
Court of Veterans Appeals (Court) has held that the same 
statutory reopening requirements apply to prior final RO 
decisions.  Suttmann v. Brown, 5 Vet. App. 127, 135 (1993).  
Therefore, the Board is required by statute to review whether 
new and material evidence has been submitted to reopen the 
claim for service connection for a prostate disorder.

However, before the Board does so, the veteran should be 
provided with a Statement of the Case which informs him of 
all the laws and regulations pertaining to the issue of 
reopening finally denied claims.  See Maggit v. West, 202 
F.3d 1370, 1379-1380 (Fed.Cir. 2000); cf. Winters v. Gober, 
No. 99-7108, slip op. at 6-7 (Fed.Cir. July 26, 2000).  The 
Board notes that section 3.156 of VA regulations, which 
pertains to new and material evidence, was not provided to 
the veteran in the August 1998 statement of the case.

Accordingly, to ensure full compliance with due process 
requirements, the case is REMANDED to the regional office 
(RO) for the following development:

1.  The RO should readjudicate the claim 
for entitlement to service connection for 
a prostate disorder including entitlement 
based on Agent Orange exposure by 
considering whether new and material 
evidence has been submitted to reopen the 
claim since the RO's final denial of it 
in June 1995.  The RO should apply the 
definition of new and material evidence 
found in section 38 C.F.R. § 3.156(a) and 
consider the statements of the United 
States Court of Appeals for the Federal 
Circuit in Hodge v. West, 155 F.3d 1356 
(Fed. Cir. 1998), that the claimant does 
not have to demonstrate that the new 
evidence would probably change the 
outcome of the prior denial, but rather 
that it is important that there be a 
complete record upon which the claim can 
be evaluated, and some new evidence may 
contribute to a more complete picture of 
the circumstances surrounding the origin 
of a claimant's injury or disability.  
Hodge, 155 F.3d at 1363.

2.  If the decision on the claim for 
service connection for a prostate 
disorder remains unfavorable, the RO must 
provide the veteran with a Supplemental 
Statement of the Case which informs him 
of all the laws 
and regulations pertaining to the issue 
of reopening finally denied claims.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals


 


- 11 -


